FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 10, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 119,610 0,01 0,01 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Bradesco Buy 11/04/2012 37 34,60 1.280,00 Share Common Bradesco Buy 05/04/2012 900 35,80 32.220,00 Share Common Bradesco Buy 05/04/2012 1.000 35,95 35.950,00 Share Common Bradesco Buy 05/04/2012 1.000 35,97 35.970,00 Share Common Bradesco Buy 05/04/2012 1.000 35,98 35.980,00 Share Common Bradesco Buy 05/04/2012 2.000 36,00 72.000,00 Share Common Bradesco Buy 05/04/2012 61 35,98 2.194,78 Share Common Bradesco Buy 03/04/2012 2.000 35,90 71.800,00 Share Common Bradesco Buy 03/04/2012 200 35,91 7.182,00 Share Common Bradesco Buy 03/04/2012 25 35,90 897,50 Share Common Bradesco Buy 11/04/2012 5 34,50 172,50 Share Common Bradesco Buy 05/04/2012 5.000 35,25 176.250,00 Share Common Bradesco Buy 05/04/2012 500 35,26 17.630,00 Share Common Bradesco Buy 05/04/2012 1.300 35,28 45.864,00 Share Common Bradesco Buy 05/04/2012 5.000 35,30 176.500,00 Share Common Bradesco Buy 05/04/2012 88 35,29 3.105,52 Share Common Bradesco Buy 02/04/2012 2.500 35,60 89.000,00 Share Common Bradesco Buy 02/04/2012 2.500 35,80 71.600,00 Share Common Bradesco Buy 03/04/2012 50 36,00 1.800,00 Share Common Bradesco Buy 10/04/2012 200 35,41 7.082,00 Share Common Bradesco Buy 10/04/2012 5.000 35,45 177.250,00 Share Common Bradesco Buy 10/04/2012 8.300 35,49 294.567,00 Share Common Bradesco Buy 10/04/2012 68 35,50 2.414,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 155,152 0,02 0,02 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 232,893,626 26.69 26.69 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common BTG Venda 02/042012 70.000 36,16 2.531.500.00 Share Common GRADUAL Venda 02/042012 30.000 36,22 1.086.630,00 Share Common FATOR Venda 02/042012 20.900 36,10 754.490,00 Share Common BRADESCO Venda 02/042012 100.000 35,60 3.560.000,00 Share Common ATIVA Compra 02/042012 50.000 34,85 1.742.360,00 Share Common VOTORANTIM Compra 02/042012 97.700 34,88 3.407.670,00 Share Common LIQUIDEZ Compra 02/042012 4.300 34,79 149.597,00 Share Common BRADESCO VENDA 02/04/2012 178.700 6,00 6.433.200 Share Common BRADESCO VENDA 02/04/2012 54.600 6,01 1.966.146 Share Common BRADESCO VENDA 02/04/2012 59.600 6,02 2.146.792 Share Common BRADESCO VENDA 02/04/2012 900 6,03 32.427 Share Common BRADESCO VENDA 02/04/2012 57.100 6,04 2.057.884 Share Common BRADESCO VENDA 02/04/2012 26.500 6,05 955.325 Share Common BRADESCO VENDA 02/04/2012 10.000 6,06 360.600 Share Common BRADESCO VENDA 02/04/2012 13.900 6,09 501.651 Share Common BRADESCO VENDA 02/04/2012 23.100 6,10 833.910 Share Common BRADESCO VENDA 02/04/2012 3.700 6,11 133.607 Share Common BRADESCO VENDA 02/04/2012 19.800 6,12 715.176 Share Common BRADESCO VENDA 02/04/2012 7.700 6,13 278.201 Share Common BRADESCO VENDA 02/04/2012 22.800 6,14 823.992 Share Common BRADESCO VENDA 02/04/2012 33.500 6,15 1.211.025 Share Common BRADESCO VENDA 02/04/2012 1.700 6,16 61.472 Share Common BRADESCO VENDA 02/04/2012 6.700 6,17 242.339 Share Common BRADESCO VENDA 02/04/2012 33.700 6,18 1.219.266 Share Common BRADESCO VENDA 02/04/2012 48.400 6,19 1.751.596 Share Common BRADESCO VENDA 02/04/2012 54.900 6,20 1.987.380 Share Common BRADESCO VENDA 02/04/2012 17.800 6,21 644.538 Share Common BRADESCO VENDA 02/04/2012 18.000 6,22 651.960 Share Common BRADESCO VENDA 02/04/2012 12.400 6,23 449.252 Share Common BRADESCO VENDA 02/04/2012 4.500 6,25 163.125 Share Common BRADESCO VENDA 02/04/2012 1.100 6,26 39.886 Share Common BRADESCO VENDA 02/04/2012 1.200 6,33 43.596 Share Common BRADESCO VENDA 02/04/2012 2.700 6,35 98.145 Share Common BRADESCO VENDA 03/04/2012 4.500 6,00 162.000 Share Common BRADESCO VENDA 03/04/2012 1.200 6,02 43.224 Share Common BRADESCO VENDA 03/04/2012 600 6,03 21.618 Share Common BRADESCO VENDA 03/04/2012 4.300 6,04 154.972 Share Common BRADESCO VENDA 03/04/2012 65.000 6,05 2.343.250 Share Common BRADESCO VENDA 03/04/2012 500 6,06 18.030 Share Common BRADESCO VENDA 03/04/2012 500 6,08 18.040 Share Common BRADESCO VENDA 03/04/2012 1.100 6,09 39.699 Share Common BRADESCO VENDA 03/04/2012 10.700 6,10 386.270 Share Common BRADESCO VENDA 03/04/2012 13.500 6,12 487.620 Share Common BRADESCO VENDA 03/04/2012 300 6,13 10.839 Share Common BRADESCO VENDA 03/04/2012 9.400 6,14 339.716 Share Common BRADESCO VENDA 03/04/2012 13.200 6,15 477.180 Share Common BRADESCO VENDA 03/04/2012 300 6,16 10.848 Share Common BRADESCO VENDA 03/04/2012 400 6,29 14.516 Share Common BRADESCO VENDA 03/04/2012 3.700 6,30 134.310 Share Common BRADESCO VENDA 03/04/2012 1.300 6,31 47.203 Share Common BRADESCO VENDA 03/04/2012 200 6,33 7.266 Share Common BRADESCO VENDA 03/04/2012 3.000 6,35 109.050 Share Common BRADESCO VENDA 03/04/2012 500 6,37 18.185 Share Common BRADESCO VENDA 03/04/2012 200 6,39 7.278 Share Common BRADESCO VENDA 03/04/2012 100 6,40 3.640 Share Common BRADESCO VENDA 03/04/2012 100 6,41 3.641 Share Common BRADESCO VENDA 03/04/2012 100 6,43 3.643 Share Common BRADESCO VENDA 30/04/2012 1.500 5,24 52.860 Share Common BRADESCO VENDA 02/04/2012 178.700 6,00 6.433.200 Share Common BRADESCO VENDA 02/04/2012 54.600 6,01 1.966.146 Share Common BRADESCO VENDA 02/04/2012 59.600 6,02 2.146.792 Share Common BRADESCO VENDA 02/04/2012 900 6,03 32.427 Share Common BRADESCO VENDA 02/04/2012 57.100 6,04 2.057.884 Share Common BRADESCO VENDA 02/04/2012 26.500 6,05 955.325 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 231,669,526 26.55 26.55 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
